Day J.
— I. In consequence of the petition for a new trial, the divorce proceeding is still pending. If the petition is sustained it will be only after another trial, attended with additional outlay and expense, that it can be definitely settled whether or not defendant is entitled to a decree of divorce.
The order of the court, dissolving, in part, the injunction, amounts simply to an allowance, to the wife, of the means of defraying the expenses of the suit. That such allowance is proper is abundantly established. Bishop on Marriage and Divorce (2d ed.), §§ 569-573.
This doctrine has recently been recognized by this court. Whetstone v. Whetstone, 31 Iowa, 276 (Q. E. 284); Knight v. Knight, 29 id. 599.
II. Of the sum awarded defendant she has collected $500. The order of the court allows her to collect $600 more. From a careful reading of the evidence the conviction forces itself upon us that this sum is too great. Defendant is from thirty-eight to forty-five years of age, in good health, so far as appears, and possesses the trades of a milliner and dressmaker. In her affidavit, in support of the motion for dissolution of the injunction, she claims that she is in need of means to procure the depositions of witnesses to abut the case made by plaintiff in his petition for new trial. For this purpose, we think $300, so far as at present appears, sufficient. If the *385litigation should be conducted in such manner, during its further progress, as to render an additional sum necessary to the protection of the wife’s interest, the court may, when the necessity arises, make such additional order as justice may require. With this modification the judgment is
Affirmed.